Citation Nr: 0836844	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-28 565	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bronchiectasis.

2.  Entitlement to an initial compensable evaluation for 
service-connected nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

The veteran testified at a personal hearing before the 
undersigned Administrative Law Judge sitting at the RO in 
August 2008, and a transcript of the hearing is of record.  

The issue of entitlement to service connection for 
bronchiectasis is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.   


FINDING OF FACT

The evidence does not show occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
service-connected nicotine dependence have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9410 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in February 2006, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  

An October 2006 letter informed him of the requirements 
needed to establish entitlement to service connection for 
nicotine dependence.  Service connection for nicotine 
dependence was granted by rating decision in January 2007, 
and a noncompensable evaluation was assigned effective August 
24, 2006.

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the assigned rating, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the secondary claim raised in 
the notice of disagreement.  See VAOPGCPREC 8-03; 69 Fed. 
Reg. 25180 (2004).  Based on this record, the Board finds 
that the VA's duty to notify has been satisfied with respect 
to the issue of an initial compensable evaluation for 
service-connected nicotine dependence.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was added to the 
claims file after the letters.  

The Board notes that the veteran was informed in a March 2006 
letter on disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because this case involves an initial rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are not applicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in January 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his August 2008 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

There is no evidence that any failure on the part of VA to 
further comply with VCAA reasonably affects the outcome of 
this case, the Board finds that any such omission is 
harmless, as the veteran has had a meaningful opportunity to 
participate in the development of this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2007).  

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  
The veteran is assigned a noncompensable evaluation for his 
service-connected nicotine dependence under diagnostic codes 
9499-9410.  This means that the disability is rated as 
analogous to an unspecified neurosis.

The VA Schedule for Rating Disabilities contains the 
following ratings and schedular criteria for an anxiety 
disorder: A 0 percent evaluation is assigned when a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication; a 10 
percent evaluation is assigned when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32]. 

GAF scores ranging between 91 to 100 reflect superior 
functioning in a wide range of activities; life's problems 
never seem to get out of hand, and the veteran is sought out 
by others because of his many positive qualities; no 
symptoms.  Scores ranging from 81 to 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  See 38 C.F.R. § 
4.130 [incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes].
The evidence of record reveals that the veteran began smoking 
in service and stopped smoking in approximately 1970.  He was 
granted service connection for nicotine dependence by rating 
decision in January 2007, with a noncompensable evaluation 
assigned, effective August 24, 2006, under Diagnostic Code 
9410.  However, the veteran's nicotine dependence is not a 
disability brought about by the use of tobacco products, such 
as a respiratory disorder. 

A VA evaluation, which included review of the claims file and 
examination of the veteran, was conducted in January 2007.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). The veteran said that he had retired from 
work ten years earlier.  He was active socially.  It was 
reported that the veteran had never been hospitalized or used 
medication for a psychiatric disorder.  He was considered 
appropriately dressed and groomed.  His speech was normal, 
and his affect was appropriate.  His mood was reported to be 
good.  He was fully oriented and his thought processes were 
logical.  There were no delusions and no homicidal or 
suicidal thoughts.  His memory was intact.  It was concluded 
that the veteran did not show any signs of psychiatric 
disturbance.  The diagnosis was nicotine dependence in full, 
sustained remission.  The veteran's GAF score was 85, 
indicating that he was functioning in the normal range.  
Based on the above findings, the Board concludes that the 
veteran's service-connected nicotine dependence does not more 
nearly involve symptoms that are severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.7.  
Consequently, a compensable evaluation for service-connected 
nicotine dependence is denied.

As the medical evidence of record relied on by the Board is 
consistent and does not show any significant increase or 
decrease in symptomatology, the Board concludes that staged 
ratings are not warranted for the veteran's service-connected 
nicotine dependence.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  The Board does not find any evidence 
that the veteran's service-connected nicotine dependence 
markedly interferes with employment or that the veteran has 
been frequently hospitalized due to the disability.  In fact, 
VA examination in January 2007 did not find any functional 
impairment due to the disability.  Accordingly, the RO's 
decision not to refer the issue for extraschedular 
consideration to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct. 

Since the evidence is not in relative equipoise, the doctrine 
of reasonable doubt is not for application with respect to 
the issue of entitlement to an initial compensable evaluation 
for nicotine dependence.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

An initial compensable evaluation for service-connected 
nicotine dependence is denied.






REMAND

The issue of service connection for bronchiectasis as 
secondary to service-connected nicotine dependence was raised 
at the veteran's August 2008 personal hearing.  The medical 
evidence on file does not address this secondary theory.

The above contention is just another theory or means of 
establishing entitlement to service connection for 
bronchiectasis, and the theory of service connection for 
bronchiectasis on a secondary basis should be addressed along 
with the current claim for service connection for 
bronchiectasis on a direct basis.  See Roebuck v. Nicholson, 
20 Vet. App. 307, 312-314 (2006) (Holding that veteran's 
claim of service connection for a lung disorder was a single 
claim, notwithstanding that the veteran had proffered two 
theories of entitlement in support of the service event 
element - i.e., nicotine dependence and asbestos exposure); 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994) 
(Holding that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.); c.f. Bingham v. Nicholson, 421 F.3d 1346 
(Fed.Cir. 2005)((Rejecting veteran's contention that the 
failure of the RO to consider presumptive service connection, 
while denying service connection on a direct basis, rendered 
the entirety of the service connection claim open, not 
necessitating requirement to submit new and material evidence 
to reopen claim.  The Court observed that "finality attaches 
once a claim for benefits is disallowed, not when a 
particular theory (of entitlement to service connection) is 
rejected.))  

Based on the above, this case is REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for bronchiectasis since 
January 2007, the date of the most recent 
medical evidence on file.  After securing 
the necessary authorization, the AMC/RO 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.  

2.  After the above has been completed, 
the AMC/RO must provide the veteran with 
a VA medical examination, to be conducted 
by an appropriately qualified medical 
examiner.  The following considerations 
will govern the examination:

a.  The examiner must respond to the 
following inquiry, fully stating the 
medical basis or bases for any 
opinion rendered: Based upon a  
review of the claims folder and all 
clinical evidence of record, the 
examiner must respond to the 
following:

  (1) Was the veteran's 
bronchiectasis incurred in or by 
some incident of active military 
service;
 
	   (2) Was the veteran's 
bronchiectasis incurred as a result 
of, or aggravated by the presently 
service-connected nicotine 
dependence?

b.  The veteran's claims folder, and 
a copy of this remand, will be 
reviewed by the examiner in 
conjunction with the examination.  
The examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

c.  If deemed appropriate by the 
examiner, the veteran may be 
scheduled for any further medical 
examination.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

d.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

3.  The AMC/RO must notify the veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AMC/RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claim for 
service connection for bronchiectasis, to 
include as secondary to service-connected 
nicotine dependence.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO/AMC and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


